El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
A la demanda en este caso se opuso una excepción pre-via que fué declarada con lugar, por el fundamento de que el demandante no tenía capacidad para demandar y que exis-tía una indebida acumulación de acciones y de partes de-mandadas.
• Hemos resuelto en el caso de Lucero et al. v. Herederos *1045de Vilá, 17 D. P. R. 153 que no discutiremos la orden de una corte en que se nombra defensor judicial a una persona, y por tanto la demanda al alegar un debido nombramiento era suficiente.
La sentencia debe ser sostenida por el otro fundamento. El demandante acumuló a una acción de filiación una soli-citud de declaratoria de herederos, una petición sobre nuli-dad de otra declaratoria de herederos, una acción para la cancelación de inscripciones en el registro a favor de ciertos demandados, una acción reivindicatoria y de daños y per-juicios. La teoría del apelante es que el derecho a cada una de las sucesivas causas de acción es la consecuencia ló-gica del primer derecho. Aún un hijo legítimo no podía acumular en la demanda de filiación todos los derechos de acción que como tal hijo legítimo tendría él contra otros que no fuesen parte de la sucesión a que dicho hijo pertenecía. La objeción de indebida acumulación de acciones se robus-tece por la acumulación de demandados. Se hace defender a partes que eran dueños o poseían la finca y que no tienen otro interés en el pleito de filiación que no sea el de que una acción favorable lo sujetara a una reclamación por dicha finca para no insistir en el hecho de que varias fincas en las cuales diferentes personas tienen interés están envueltas en este litigio. No sólo hay una pretendida reivindicación de una finca sino también otra finca hipotecada y arrendada respecto a la cual el demandante solicita nulidades.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez Asociado Sr. Hutchison disintió.